UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2014 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 000-52928 Commission File Number FIRST LIBERTY POWER CORP. (Exact name of registrant as specified in its charter) Nevada 90-0748351 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7251 W. Lake Mead Blvd, Suite 300, Las Vegas, NV (Address of principal executive offices) (Zip Code) (702) 675-8198 (Registrant’stelephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [ X ] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes []No [] APPLICABLE ONLY TO CORPORATE ISSUERS 660,348,694 share of common stock issued and outstanding as of June 05, 2014. (Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.) 2 FIRST LIBERTY POWER CORP TABLE OF CONTENTS Page PART I – Financial Information Item 1. Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 5 Item 3. Quantitative and Qualitative Disclosures About Market Risk 10 Item 4. Controls and Procedures 10 PART II – Other Information Item 1. Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. Mine Safety Disclosures 13 Item 5. Other Information 13 Item 6. Exhibits 14 Signatures 15 3 PART I ITEM 1.FINANCIAL STATEMENTS The accompanying unaudited Consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions for Form 10-Q and Article 210 8-03 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.All such adjustments are of a normal recurring nature.Operating results for the nine month period ended April 30, 2014 are not necessarily indicative of the results that may be expected for the fiscal year ending July 31, 2014.For further information refer to the financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the year ended July 31, 2013. Page Unaudited Consolidated Financial Statements Consolidated Balance Sheets F -1 Consolidated Statements of Operations and Comprehensive Loss F -2 Consolidated Statements of Cash Flows F -3 Notes to Consolidated Financial Statements F-4 to F-20 4 FIRST LIBERTY POWER CORP. (AN EXPLORATION STAGE COMPANY) CONSOLIDATED BALANCE SHEETS (Unaudited) April 30, July 31, ASSETS CURRENT ASSETS: Cash in bank $ $ Prepaid expense - Inventory - Available for sale securities Unamortized financing fees Total current assets NON-CURRENT ASSETS: Long-term investment - Property & equipment, net Mineral properties and claims Total non-current assets TOTAL ASSETS $ $ CURRENT LIABILITIES: Accounts payable $ $ Accounts payable – related parties Accrued interest Due to related parties Notes payable Derivative liability Convertible notes payable, net of unamortized discount of $539,853 and $362,382 as of April 30, 2014 and July 31, 2013, respectively Total current liabilities Total liabilities Commitments and Contingencies STOCKHOLDERS’ DEFICIT: Preferred stock, par value $0.001 per share; 10,000,000 shares authorized Series A Preferred Stock; 5,000,000 shares designated; -0- shares issued and outstanding - - Common stock, par value $0.001 per share; 1,080,000,000 shares authorized;630,802,235 and 466,752,425 shares issued and outstanding as of April 30, 2014, and July 31, 2013, respectively Additional paid-in capital Advances to related party ) ) Stock payable - Deficit accumulated during the exploration stage ) ) Non-controlling interest ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ The accompanying notes are an integral part of these consolidated financial statements. F-1 FIRST LIBERTY POWER CORP. (AN EXPLORATION STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS and COMPREHENSIVE LOSS (Unaudited) Cumulative Three Months Ended Nine Months Ended From Inception April 30, April 30, (March 28, 2007) to April 30, 2014 REVENUES $
